Citation Nr: 1508915	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  12-30 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991, March 2001 to July 2001, and June 2006 to October 2007.  He also had active duty for training from August 1979 to April 1980, and July 1993 to May 1994.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 


FINDING OF FACT

The Veteran does not demonstrate hearing loss as defined by VA.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The RO sent a letter to the Veteran in September 2010, prior to the initial adjudication of his claim of service connection, giving him proper notice in satisfaction of the VCAA.  Specifically, the notice informed him of the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the duty to notify is fulfilled.

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All pertinent, identified medical records have been obtained and considered.  Specifically, post-service private and VA treatment records have been obtained.  The Veteran was afforded VA audiology examinations in January and December 2012 for his claim.  These examinations are adequate for rating purposes, as they include hearing thresholds and speech recognition scores as determined by VA audiologists.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes the Veteran's assertion that VA will not consider private audiology reports.  This is incorrect, inasmuch as these records are considered below.  The Veteran had an opportunity to provide additional information or evidence, and he filed statements in support of his claims.  There is no indication of available, pertinent outstanding evidence.  Thus, the duty to assist is also satisfied.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

In addition, the law provides that, where a veteran had qualifying service and organic diseases of the nervous system, such as sensorineural hearing loss, became manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran is not entitled to service connection for hearing loss because he does not have a disability that meets the definition of impaired hearing under 38 C.F.R. § 3.385.  Specifically, at his January and December 2012 VA audiology examination, none of his puretone thresholds were above 25 decibels, and speech recognition scores in both ears were 94 and 96 percent, respectively.  The Veteran also submitted an October 2011 private audiology report from Dr. E.  None of the puretone thresholds in the report were above 25 decibels (with the exception of findings at 8000 Hertz, a frequency that is not considered in determining whether a veteran has hearing loss for VA purposes under 38 C.F.R. § 3.385), and speech recognition scores in both ears were 100 percent.  The physician noted that the Veteran had normal bilateral hearing.  

The Board acknowledges the Veteran's assertions that he has hearing loss.  The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as difficulty hearing.  Nevertheless, as a layperson, he is not competent to establish the level of his hearing disability, which requires audiometric testing, by his own opinion.  

Given the above findings, the Veteran is not entitled to service connection for hearing loss as he does not have a current disability for VA purposes.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For that reason alone, the claim is denied.

ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


